Citation Nr: 0925929	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-29 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran had active service from January 1951 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied a rating in excess of 10 
percent for a low back disability.

During the course of the appeal the RO issued a rating 
decision granting a rating of 20 percent for the low back 
disability, effective from the date the claim for an 
increased rating was received (December 14, 2004).  This did 
not satisfy the Veteran's appeal.

The Board remanded the case for further development in August 
2006, and issued a decision in March 2007 denying the claim.  
The Veteran thereupon appealed the Board's decision to the 
United States Court of Appeals for Veteran's Claims (Court), 
which in August 2007 issued an Order granting a joint motion 
of the parties and remanding the case to the Board for action 
consistent with the joint motion.

In January 2008 the Board remanded the case for actions in 
compliance with the Court's Order.  The file has now been 
returned to the Board for further appellate action.
 
This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  


FINDING OF FACT

The Veteran's service-connected lumbosacral strain is 
manifested by limitation of motion but forward flexion is 
greater than 30 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
Veteran's service-connected lumbosacral strain are not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to an evaluation in excess of 
20 percent for his service-connected low back disability.  
The Board will initially discuss certain preliminary matters 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that or "immediately after" VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held VA failed to demonstrate that 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 
401, 116 Stat. 2820, 2832) (providing that '[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008). Adequate VCAA 
notice in an increased rating claim must inform the claimant 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; and that, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes.  If the 
claimant is rated under a Diagnostic Code that contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement. The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the record reflects the originating 
agency provided the Veteran with the notice required under 
the VCAA, by letters mailed in February 2005 and August 2006.  
They provided appropriate notice with respect to the 
effective- date element of the claim; they also included 
information on how VA determines the disability rating by use 
of the rating schedule and provided examples of the types of 
medical and lay evidence the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning 
the impact of the disability on the veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the veteran.  They also informed 
the Veteran of the assistance that VA would provide to obtain 
evidence on his behalf.

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the Veteran's entitlement to an increased rating.  In any 
event, the Veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the Veteran have been obtained.  In 
addition, the Veteran was afforded appropriate VA 
examinations, the most recent in April 2008.  The Veteran has 
not asserted, and the evidence does not show, that his 
symptoms have become significantly more severe since that 
examination.

The Board accordingly finds that any procedural errors on the 
originating agency's part were insignificant and non-
prejudicial.  Accordingly, the Board will address the merits 
of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The Veteran's service-connected disability is characterized 
as lumbosacral strain, which is evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Code 
5237.

Under the General Rating Formula, the following rating 
criteria apply with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is 30 degrees 
or less or if there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted if 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation is warranted if there is 
unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following.  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation. The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The Veteran was granted service connection for lumbosacral 
strain in an August 1952 rating decision.  The Veteran's 
current claim for an increased rating was received on 
December 14, 2004.  At that time, the disability was assigned 
a 10 percent rating.  As noted above, during the course of 
the appeal, the rating was increased to 20 percent from 
December 14, 2004.  

Magnetic resonance imaging (MRI) of the lumbosacral spine in 
August 2004 resulted in an impression of herniated disc at 
L4-5 and L5-S1 resulting in stenosis, multilevel degenerative 
disease, and atrophy of the paraspinal musculature.  The 
impression following a nerve conduction study (NCS) the same 
month was bilateral polyradiculopathy, probable neuropathy.

The Veteran presented to a VA outpatient clinic in January 
2005 complaining of back pain, characterized as a dull 
intermittent ache of 7/10 intensity.  The Veteran stated oral 
medication had poor effectiveness.  Pain was exacerbated by 
weather and activity, and relieved by rest.

The Veteran had a VA examination of the spine in March 2005 
during which he complained of achy back pain, 7/10 in 
intensity and radiating to the left lower extremity with 
occasional numbness in the leg after walking.  The pain 
increased with walking, climbing stairs, and protracted 
standing or sitting.  The Veteran denied flare-up, stating 
the pain was constant.  The Veteran treated the pain with 
daily aspirin; chiropractic treatment had been ineffective.  
The Veteran denied incapacitating episodes during the 
previous 12 months.  He endorsed occasional left leg weakness 
but denied bladder or bowel dysfunction.  He stated he could 
walk without assistive devices; he was only able to walk 2-3 
blocks with a slow gait due to back pain.  He asserted 
functional limitation regarding walking more than 2-3 blocks, 
protracted standing or sitting, no sports and no bending or 
lifting heavy objects.

On physical examination there was increased lordosis in the 
lower lumbar area.  The spine was symmetric in appearance.  
There was paraspinal tenderness in the lower back.  Range of 
motion testing revealed forward flexion of the lumbar spine 
to 80 degrees and combined range of motion of 170 degrees.  
The Veteran reported pain on extension more than on flexion; 
he also reported pain on the left more than the right during 
lateral flexion movement.  On repetitive range of motion 
testing, the Veteran had decreased range of motion on 
extension with pain at the end of extension.  In addition, 
the Veteran developed fatigue, lack of endurance, and 
incoordination.

Neurological examination of the lower extremities showed 
range of motion was within normal limits bilaterally.  Muscle 
strength on the right side was 5/5 at the hip, knee, and 
ankle; muscle strength on the left side was 4+ at hip flexor 
and knee extensor and 5/5 at the ankle.  Sensory exam was 
grossly intact.  Straight-leg raising test (SLR) was positive 
on the left side at 60 degrees.

The examiner's diagnosis in March 2005 was chronic low back 
pain syndrome, degenerative disc disease at L4-5 and L5-S1, 
and mild-to-moderate spinal stenosis.

A March 2005 letter from the United Cement Masons' Union 
Local 780 states that the Veteran was forced to take early 
retirement due to his back disorder and was unable to 
maintain employment as a cement finisher.

A March 2005 letter from the president of B&R Concrete Corp. 
states the Veteran had to retire from his position as a mason 
due to back problems.

A letter from the Veteran's neighbor/friend, received by the 
RO in April 2005, states the Veteran was unable to do yard 
work or to enjoy his favorite hobbies of gardening and 
fishing because of pain.

An August 2005 private medical record from M.J.S., M.D., 
states the Veteran was referred due to chronic back pain of 
50+ years duration.  The veteran denied any significant 
radicular symptoms in the lower extremities.  On examination, 
forward flexion was limited to 60 degrees, with spasm of the 
paraspinal muscles.  Orthopedic signs and provocative testing 
were negative.  The lower extremities revealed full range of 
motion with normal strength.  No atrophy was noted.  There 
was no cyanosis or edema.  Reflexes were 2+ throughout, and 
sensation was intact. The impression was lumbosacral spinal 
stenosis.  Physical therapy and medication were prescribed, 
and follow-up in four weeks was recommended.

A November 2005 VA outpatient progress note shows the Veteran 
presented for VA evaluation; his back pain had been treated 
by a private physician for many years but the Veteran wanted 
VA evaluation.  The Veteran had no acute complaints other 
than chronic low back pain, sometimes radiating into the 
right lower extremity.  It was noted the Veteran had an 
epidural steroid injection a month earlier, but it had little 
effect; the Veteran reportedly had other prescription pain 
medication but he only took prescription medication 
infrequently because the pain was generally tolerable.  He 
rated pain as 5-6/10 currently.

A VA outpatient treatment record from June 2006 states the 
Veteran reported still having occasional low back pain when 
active, but he denied current pain or pain at rest.  The 
clinical impression was spinal stenosis with low back pain.

The file contains a December 2006 letter from S.C.S., MD 
asserting the Veteran's back pain had increased significantly 
over the past year and had caused the Veteran to take 
increased medication.  Dr. S.C.S. stated the Veteran should 
receive additional compensation because the injury was 
further restricting his ability to do any kind of job.

A VA outpatient treatment note from June 2007 states the 
Veteran reported chronic intermittent low back pain with 
activity, but tolerable at rest.  The Veteran took no 
medication for back pain, fearing interaction with alcohol.  
He characterized his pain as an intermittent dull ache in the 
lower back, exacerbated by activity and relieved by rest and 
medication.  The Veteran stated the pain imposed functional 
limitation on his sleep and his mobility.

The Veteran presented to the VA outpatient clinic for follow-
up in October 2007 complaining of chronic intermittent back 
pain occasionally radiating to the lower extremities.  The 
Veteran stated the pain was generally tolerable at rest; he 
denied taking over-the-counter medications.  The Veteran 
reported having an epidural steroid injection by a private 
practitioner the previous week, but the injection provided 
only temporary relief.  The Veteran denied weakness or 
bowel/bladder dysfunction.  He assessed his current pain 
level as 5/10.  

Private medical records from Dr. SCS confirm administration 
of epidural steroid injections in October and November 2007, 
with brief relief.    

The Veteran had a VA examination of the spine in April 2008 
during which he reported a history of chronic back pain since 
his discharge from service, which slowly progressing over the 
years and significantly increased over the past several 
years.  He characterized the current pain as 7/10 in 
intensity, rarely fluctuating from that level.  He described 
the pain as achy and occasionally sharp, shooting down the 
left leg to the level of the calf.  Pain developed after 10 
minutes of walking or standing and was aggravated by 
prolonged standing or walking; lying down or sitting was 
okay.  The Veteran could walk 60-100 feet and was limited in 
that respect by shortness of breath due to chronic 
obstructive pulmonary disease (COPD).  The Veteran stated he 
could not perform any lifting or bending activities due to 
severe aggravation of back pain.  He denied any numbness or 
tingling of the legs or any bowel or bladder incontinence, 
but endorsed some weakness in the left leg after prolonged 
walking.  He stated physical therapy had not provided any 
improvement in leg strength; neither epidural steroid 
injections nor oral aspirin provided significant relief of 
back pain.

On objective examination the spine had normal lumbar lordosis 
and was symmetrical.  Palpation of the paraspinal muscles 
produced mild-to-moderate tenderness.  Range of motion 
testing showed flexion to 45 degrees with pain at the 
endpoint and combined range of motion of 140 degrees, with 
pain at the endpoints of motions.  Repetitive motion caused 
additional limitation from pain, fatigue, weakness and lack 
of endurance.  The Veteran reported no incapacitating 
episodes over the past 12 months but reported flare-ups 
occurred approximately once per week after increased 
activities such as standing or walking.  Neurological 
examination showed normal sensation in the lower extremities; 
motor strength was 5/5 in the right lower extremity and 4+/5 
in the left.  SLR was not recorded.

The examiner in April 2008 diagnosed current chronic low back 
syndrome, degenerative disc disease at L4-5 and L4-S1, and 
lumbar stenosis.  The examiner stated an opinion, based on 
review of the claims file and on examination of the Veteran, 
that the Veteran's low back pain is less likely than not 
related to the injury during service or chronically worsened 
by the service-connected lumbosacral strain.  

In an addendum dated in April 2008, the VA examiner stated an 
opinion that the Veteran's degenerative disc disease and 
spinal stenosis are less likely than not related to active 
service or caused or chronically worsened by the service-
connected lumbosacral strain.  Although the Veteran had 
complained for years after the lumbar sprain, he was not 
diagnosed with lumbar stenosis and degenerative joint disease 
until 1990.

A September 2008 letter from Dr. M.J.S. states the Veteran's 
flexion is between 30 degrees and 60 degrees, which is within 
the criteria for a 20 percent rating.  However, Dr. M.J.S. 
states VA should also consider the Veteran has disc 
herniations causing advanced spinal stenosis, the symptoms of 
which would be at least mild-to-moderate if not moderate-to-
severe.

Treatment records from P.A.K., MD dated in December 2008 and 
January 2009 show the Veteran had recently undergone a 
regimen of epidural steroid injections, which provided only 
temporary relief.  He accordingly underwent a trial of a 
spinal cord stimulator, which had good results.  He therefore 
had a permanent epidural spine stimulator implanted in 
January 2009.  Prior to surgery the Veteran was noted to have 
lower back tenderness and negative SLR; general neurological 
evaluation revealed reflexes to be markedly absent throughout 
and essentially absent in the lower extremities, although 
there was no obvious focal motor deficit or sensory deficit 
in the lower extremities.  The clinical impression in 
December 2008 was chronic discogenic low back syndrome; the 
postoperative diagnosis in January 2009 was intractable low 
back syndrome.   

Based on the evidence above, the Board finds that a schedular 
rating in excess of 20 percent is not warranted for the 
Veteran's lumbosacral strain.

Evaluation under the General Rating Formula is based on 
limitation of flexion; rating at the next higher level (40 
percent) requires flexion of 30 degrees or less.  The Veteran 
in this case is shown to have progressively less flexion 
during the course of the period under review (80 degrees in 
March 2005, 60 degrees in August 2005 and 45 degrees in April 
2008), but his limitation of motion remains within the range 
for which 20 percent compensation is appropriate.  

A 40 percent rating may also be assigned for favorable 
ankylosis of the entire thoracolumbar spine, but there is no 
indication of ankylosis in this case.

The Board has considered all pertinent disability factors.

The examinations in March 2005 and April 2008 documented 
increased limitation on repetitive motion due to pain, 
fatigue, lack of endurance, and incoordination.  However, 
there is no indication that such additional limitation of 
function approximates the higher 40 percent evaluation.  In 
both examinations the pain was at the endpoint of movement, 
indicating that the Veteran was able to achieve flexion 
greater than 30 degrees despite the onset of pain; further, 
the General Rating Formula is specifically for application 
with or without symptoms such as pain, stiffness or aching in 
the area of the spine affected.

Moreover, lumbosacral strain was not even diagnosed on the 
April 2008 examination and the examiner opined that the 
Veteran's pain was not due to the service-connected 
disability.  

In regard to the other DeLuca factors (fatigue, lack of 
endurance, and incoordination), although the examination 
reports show these elements to be present with repetitive 
motion, but the resultant limitation of function is not shown 
to approximate the rating criteria for a 40 percent 
evaluation.  The Veteran denied flare-ups during examination 
in March 2005 but in April 2008 he endorsed flare-ups once 
per week although without indicating the severity of such 
flare-ups; weekly flare-ups of unidentified severity cannot 
justify an increase from 20 percent to 40 percent.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has considered the lay evidence submitted by the 
Veteran in the form of his correspondence to VA describing 
his symptoms. 

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   In 
this case, the Veteran is competent to describe the 
increasing severity of his overall back disability (service-
connected plus nonservice-connected), and as noted above the 
medical evidence corroborates a worsening of his condition 
over time.  However, the Veteran is not competent to 
attribute his symptoms to a particular diagnosis.  The 
medical evidence pertinent to the period of this claim shows 
that the increase in disability is associated with non 
service-connected spinal stenosis and disc disease.  Even his 
private physician has reported that the Veteran's lumbosacral 
strain is productive of limitation of motion warranting a 20 
percent rating and that his additional functional impairment 
is related to spinal stenosis and disc disease.

The Board has considered whether there is any other schedular 
basis for granting this claim, but has determined that there 
is not.  In particular, the Board notes that the provisions 
for rating intervertebral disc syndrome are not for 
application in this case because service connection is not in 
effect for the Veteran's intervertebral disc syndrome.  
Similarly, a separate rating is not warranted for the 
Veteran's neurological impairment because the neurological 
impairment is associated with the non service-connected 
spinal stenosis and degenerative disc disease.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating in excess of 20 percent.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2008).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

The Board acknowledges the March 2005 letters from the 
Veteran's employer and his union stating he had to take early 
retirement because of his back disorder, as well as the 
December 2006 letter from Dr. S.C.S. stating the Veteran 
should receive additional compensation because the injury was 
further restricting his ability to do any kind of job.  
However, as with the Veteran's statements, these lay 
statements are based on the Veteran's overall back 
disability.  As discussed above, much of the Veteran's 
current functional impairment is due to non service-connected 
spinal stenosis and degenerative disc disease.  In fact, all 
of his functional impairment was attributed to non service-
connected disability by the April 2008 VA examiner.  The 
Veteran has not required frequent hospitalizations for the 
lumbosacral strain, and it is clear from the medical evidence 
that the functional impairment from the service-connected 
disability is not in excess of that contemplated by the 
schedular criteria.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


